DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 2/1/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  However, the US reference has been considered. It is noted that a duplicate copy was also submitted on the same day.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2009126123A to Ikeda et al. “Ikeda.”
With regard to Claim 1, Ikeda teaches (fig. 1) a recording apparatus (1) comprising:

	a support portion (31) disposed so as to face the recording head (20) and supporting the medium (P);
	a cap portion (51) configured to move back and forth in a first direction that intersects the movement direction between the recording head (20) and the support portion (31), and cover the nozzle when the recording head is located at the retracted position (fig. (6) (Tech-Solution); and
	a cleaning portion (61b) configured to move back and forth in a second direction that intersects both the movement direction and the first direction between the recording head and the support portion and that clean the nozzle when the recording head is located at the retracted position (fig. 5) (Tech-Solution), wherein
	at least a portion of a first movement area where the cap portion moves and at least a portion of a second movement area where the cleaning portion moves are disposed at an identical position in the movement direction (10c).
Ikeda does not expressly teach a movement mechanism configured to move the recording head along a movement direction in which the recording head moves back and forth with respect to the support portion, to a recording position where the medium is recorded and a retracted position farther away from the support portion than the recording position.
However, Ikeda teaches a movement mechanism as claimed (serial recording heads scan the width of the recording medium (back and forth) (Background-Art).  Ikeda also teaches in the paragraph above Industrial-Applicability that the invention can be 

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim.  Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Allowable Subject Matter
Claims12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-11 and 13-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth 
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of Claim 12 is the inclusion of the limitations wherein the movement mechanism moves the recording head so that the movement direction intersects both a vertical direction and a horizontal direction.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art. 
The primary reason for the allowance of Claims 2-11 and 13-18 is the inclusion of the limitations a set of side walls that face in the second direction, wherein the recording head moves in the movement direction between one of the side walls and another of the side walls, and the second movement area penetrates the one of the side walls in the second direction.  It is these features found in the claim(s) which have not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 20020196307 A1 discloses an ink-jet printer, a support member includes a wiper cleaning zone provided upstream of a wiping direction of a nozzle surface. The wiper cleaning zone includes a cleaning wall, a first surface, and a plurality of grooves. The cleaning wall protrudes from the support member. The first surface extends in a direction reverse to the wiping direction, continuously from the .

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853